Vanguard Institutional Index Funds Supplement to the Statement of Additional Information Dated April 29, 2010 In the Description of the Trust section, under Service Providers, the following text replaces similar text: Custodians. State Street Bank and Trust Company, One Lincoln Street, Boston, MA 02111 (for the Institutional Index Fund), and Brown Brothers Harriman & Co., 40 Water Street, Boston, MA 02109 (for the Institutional Total Stock Market Index Fund), serve as the Funds custodians. The custodians are responsible for maintaining the Funds assets, keeping all necessary accounts and records of Fund assets, and appointing any foreign sub-custodians or foreign securities depositories. © 2010 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SAI094 102010
